EXHIBIT [Conformed copy] Central Vermont Public Service Corporation Forty-Sixth Supplemental Indenture Dated as of May 1, 2008 Amending and Supplementing the Central Vermont Public Service Corporation Indenture of Mortgage Dated as of October 1, 1929 Recording Information Town Clerk’s Office—Received this Forty-Sixth Supplemental Indenture for record on the day of May, 2008, at O’clock, _. M., and filed the bound copy as Book in accordance with T24VSA, Section1155, and cross-indexed in the Land Records in Book at Page. Attest: Town Clerk Exhibit A (to Bond Purchase Agreement) This Forty-Sixth Supplemental Indenture is dated as of May1, 2008 (hereinafter referred to as the “Supplemental Indenture”) and entered into by and between Central Vermont Public Service Corporation, a corporation duly organized and existing under and by virtue of the laws of the State of Vermont, having offices at 77 Grove Street,
